IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 365 EAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
TYRONE GRANT,                               :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.



       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.